Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species A, Figures 1-2C and claims 1-13 in the reply filed on June 3, 2021 is acknowledged.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In line 2, “the shoe accessory” lacks antecedent basis. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Boden et al. (3,063,550) in view of either one of LoFaro et al. (5,509,170) and Fogle (3,397,771). Boden et al. disclose a multifunctional shoe accessory device comprising a body (10) having a top cover member (11) which selectively opens and closes, the top cover member including one or more hinges (at 12) for fixedly attaching one end of the top cover member to the body, and having a bottom casing member (10 other than 11) which includes an area for placement of one or more shoes, the body including an enclosure (inside of 10) formed when the top cover member is closed and thereby attachably connected to the bottom casing member, the enclosure providing a storage container for the one or more shoes, the body including at least one arm member (14-30) which is located inside the enclosure, the at least one arm member positioned to a fully extended position (Figure 3) so as to prop the top cover member open to display the one or more shoes stored therein and wherein the at least one arm member is positioned to a collapsed position (Figure 2) thereby closing the top cover member so as to provide a storage and transporting container for the one or more shoes. Boden et al. does not disclose the body including a handle member for transporting the enclosure. However, LoFaro et al. and Fogle each disclose a shoe-containing body (10; 2; respectively) including a handle member (62; 34) for transporting the body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Boden e al. with a handle member in the manner of either one of LoFaro et al. and Fogle as claimed, as such a modification would predictably facilitate carrying and transporting of the device.

As to claims 4 and 5, to modify the top cover member to hinge from various regions of the body is not seen to render a patently significance to the claimed device, and as such the three different hinging dispositions are considered obvious variations of the other.
As to claim 6, each of elements 14 and 30 of Boden et al. may be considered a prop stick.
As to claim 7, the entire at least one arm member (14-30) is bendable along its construction   
As to claim 8, Fogle discloses the handle member as a retractable strap. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Middleton et al. (2013/0092570). Middleton et al. disclose a shoe containing device including a housing shell having an appearance of a pair of conjoined shoes (32 and 36) positioned side-by-side. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoe accessory device of an appearance of conjoined shoes in the manner of Middleton et al. as claimed, as such a modification would predictably provide an appearance of the contained content. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See In re Dailey et al., 149 USPQ 47.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Tepret (2013/0334076). Tepret discloses providing a packaging with a Bluetooth electronic device for visuals relating to the packaging content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the previous combination   with an additional Bluetooth device in the manner of Tepret as claimed, as such a modification would predictably provide visual displays relative to the contained shoes. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Ruggiero (8,720,690). Ruggiero discloses providing a packaging with a wireless speaker (76) for audio relating to the packaging content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the previous combination   with an additional audio speaker in the manner of Ruggiero as claimed, as such a modification would predictably audio information relative to the contained shoes. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Fleming (4,886,183). Fleming discloses LED lights for visuals relating to the packaging content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the previous combination with additional LED lights in the manner of Fleming as . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Kazimier (3,106,308). Kazimier discloses a packaging device with a body (10) including rubber grips (32) on the bottom surface of the body to prevent sliding of the body. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed device of the previous art combination with grips on the bottom surface in the manner of Kazimier as claimed, as such a modification would predictably better fix the device in an immobile condition.  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of Nguyen (6,213,298). Nguyen discloses a shoe packaging device (10) including ornamentation (34 and on 28). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the claimed device of the previous art combination with ornamentation in the manner of Nguyen as claimed, as such a modification would predictably provide visual attention grabbing indicia to the device.

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG